Citation Nr: 1218747	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-10 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating action of the above Regional Office (RO).  This case was previously before the Board in March 2011 and remanded for additional development and readjudication.  


FINDING OF FACT

The Veteran's PTSD was manifested primarily by depression, nightmares, impaired sleep, irritability, severe startle response, and Global Assessment of Functioning (GAF) scores of 52, 55, and 60.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  A pre-adjudication letter dated in September 2004 informed the Veteran of the information and evidence necessary to substantiate his underlying claim for service connection for PTSD.  By the December 2004 rating action, the RO granted service connection for PTSD and assigned a 30 percent rating.  Following receipt of notification of that determination, the Veteran perfected a timely appeal with respect to the rating assigned.  In a September 2006 rating decision, the RO increased the disability rating to 50 percent.  Clearly, based on this evidentiary posture, the Veteran's claim for a higher rating is based on his disagreement with the assignment of the specific evaluation following the grant of service connection for PTSD.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  Thus, no further VCAA notice with respect to this issue is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  His in-service and relevant post-service medical reports are of record, and VA examinations were obtained in October 2004 and January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current disability rating.  

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As noted previously, service connection for PTSD was established by a December 2004 rating decision, which assigned a 30 percent disability rating under DC 9411, effective September 2004.  The Veteran appealed the initial evaluation assigned.  In a September 2006 rating decision, the RO increased the disability rating to 50 percent, effective September 2004.

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Evidence relevant to the severity of the Veteran's service-connected PTSD includes both VA treatment notes and examination reports. 

The current 50 percent evaluation is based in part on an October 2004 VA examination report.  Symptomatically the Veteran had difficulty with irritability which causes him to withdraw from people and lose his temper verbally with his wife.  He reported being nervous and jumpy during the day, basically for no reason and that he has some trouble getting to sleep at night.  He described lying in bed at night thinking about Vietnam and having visual images of the faces of other soldiers in his unit or soldiers that he treated as a medic.  He complained of frequent depression and that he has a hard time in crowds.  He avoids hunting, war movies, or talking about his combat events.  He denied any history of assaultiveness or suicide attempts.  The Veteran has not had inpatient or outpatient psychiatric care.  

When asked to describe a typical day the Veteran reported waking at 7am and picking up his granddaughter and having breakfast, after which he and his wife will plan the day.  If he doesn't have to work they will run errands.  They have lunch out and he will return home and take care of the yard or do minor home repairs or pick up around the house.  He and his wife eat dinner around 7pm.  He noted that due to his wife's illness she has become increasingly dependent on him for many day-to-day activities.  

The Veteran reported that following military service he was employed as a coal miner for 30 years until 2002.  He later began doing odd jobs and eventually became a high school custodian.  The examiner noted that in general the Veteran's post-military psychosocial adjustment appears to have been fair and in some ways actually fairly good, particularly in the area of maintaining work.  

In terms of his relationships with others, for fun the Veteran and his wife watch their granddaughter.  He also watches television and reads a fair amount about the civil war.  He and his wife attend church on Sundays and occasionally socialized with one or two other couples from church.  He sees his daughter daily and his son several times a week.  He also has occasional contact with his in-laws and with his siblings.  He described his relationships with various family members as fair to excellent, noting that the family member he felt closest to was his granddaughter.  He indicated some friction with his son and described his marital relationship as "okay".  He denied having any close friends or social relationships at all outside of his family, but has attended a reunion of his old unit from Vietnam.  

On examination there was no impairment of thought process or communication or delusions, hallucinations, or other gross symptoms of psychosis.  Eye contact was fairly good and interaction was within normal limits.  There was no grossly inappropriate behavior noted.  He denied serious suicidal ideation in the past year, but did admit to fleeting suicidal ideation sometimes several times a week.  He denied any serious homicidal ideation, plans or intents.  His hygiene and grooming were good and he was clearly involved in all basic activities of daily living.  The Veteran was well oriented to person, place, and time.  His memory was fairly good with only mild problems, which seemed to be age-associated or due to problems with concentration.  There were no classic obsessive or compulsive symptoms.  His range and flow of speech was within normal limits with no irrelevant, illogical or obscure speech patterns.  Depressed mood appeared to be a problem especially associated with his PTSD and remembering combat events.  There were no classic panic attacks and no major impaired impulse control problems.  

The diagnosis was chronic PTSD that was described as mild to moderate.  A GAF score of 60 was assigned.  The examiner noted that the Veteran's main problem was controlling his verbal irritability with those close to him and periodic nightmares which disrupt his sleep.  There were no other disorders that were independently interfering with any of his day-to-day activities.  The examiner opined that in spite of his PTSD the Veteran had managed to maintain a job and a marriage over a long period of time 

Also in support of the claim are lay statement from coworkers describing the how the Veteran's PTSD affected the work environment and impacted him occupationally.  They gave specific instances of the Veteran's significant problems with startle response which ranged from jumping, yelling, throwing items, and on occasion striking individuals accidentally.  

Other medical evidence includes VA outpatient treatment records show the Veteran received individual psychotherapy from 2005 to 2009.  Review of the counseling notes indicates that the Veteran actively participated during those sessions, and was pleasant, cooperative and focused in spite of his stressors.  PTSD symptoms consistently shown in these records include depression, irritability, and sleep disturbance.  Overall the Veteran's affect was congruent with mood, judgment and insight were good, speech was normal and no cognitive deficits were noted.  It was repeatedly found that he was well oriented to person, place and time.  No examiner reported impairment of thought process, nor have they observed delusions, hallucinations, psychosis, or suicidal/homicidal ideation.  These records also show the Veteran indicated an improvement in his symptoms with medication.  Also of record are several GAF scores, of 50-60.  

Specifically, entries dated in 2006, show the Veteran was stressed and irritated over his son's divorce proceedings and that his wife had recently had shoulder surgery.  He reported sleeping a little better with medication but continued to have occasional nightmares.  He also reported that he and other workers walked off the job apparently over contract negotiations.  In August 2006, the Veteran had recently returned from his Vietnam unit's reunion which was very triggering for him at the time, but he was glad he attended.  Other entries show that in 2007, the Veteran reported a marked increase in anxiety and stress related to the start of an the school year and as a result he had resumed smoking cigarettes.  More recent entries dated in 2008, show the Veteran reported an increase in PTSD symptoms especially during anniversary dates, which occurred during the holiday season.  However he was able to get through this by keeping as busy as possible and because of his strong relationship with his wife who is very supportive during these periods.  

When examined by VA in January 2010, the Veteran reported that he remained jumpy all the time and that certain months of the year (anniversary dates) it worsens.  He reported a heightened awareness of danger and denied any change in his startle response.  He acknowledged continued lack of desire to interact socially with anyone other than family members.  The Veteran identified few friends and stated that even his contact with his veteran friends was minimal.  He did acknowledge some improvement in sleep with his prescribed medication, but continued to have nightmares which were triggered by the current war.  Although his mood remained depressed and irritable, it was also managed reasonably well by his medication.  

The Veteran remained employed as a janitor with the local school district, but reported significant problems with startle response at work and acknowledged fear that he would strike a teacher or student.  He reported that on more than one occasion he has been at work and has either thrown whatever is in his hands or struck out at an individual.  As a result the Veteran has been allowed to work alone or with one other person from 3 to 11pm.  He denied any time lost from work related to PTSD.  He also stated that his coworkers have understood about his startle response and he has not received any formal reprimands related to his behavior.  He reported that this has also caused problems outside of school as well when his young granddaughter walked up behind him unexpectedly.  

Clinical findings on psychiatric evaluation were essentially unchanged.  The Veteran was neatly dressed with good grooming and hygiene.  He was cooperative with the examiner and eye contact was variable, but improved as the examination progressed.  His mood appeared depressed and somewhat irritable.  Affect was reactive and of full range.  Speech was within normal limits and insight and judgment appeared adequate.  The Veteran was oriented to time person and place.  He had no difficulty with a mental calculations and concentration appeared adequate.  He complained of short-term memory problems, but his delayed recall was not impaired and his verbal abstract reasoning skills were concrete.  The Veteran was able to manage his activities of daily living without assistance and to adequately manage personal finances.  

The diagnosis was chronic PTSD and a GAF score of 55 was assigned.  The examiner opined that the Veteran did not appear to display any different symptomatology or level of impairment than what he presented at his initial examination in 2004.  His functional occupational impairment seemed to be moderate in nature which suggested that the Veteran was able to maintain some type of gainful employment, particularly if his specific needs (working in isolation) were re met.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations including depression, irritability, sleeplessness, and exaggerated startle response that are productive of no more than occupational and social impairment with reduced reliability and productivity.  The evidence does not otherwise show significant disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  Despite his suicidal ruminations, according to the Veteran he had no active suicidal plans and he has required no inpatient psychiatric treatment.  Moreover, even by the Veteran's own admission, his symptoms are less disabling through the use of prescription medication.  The evidence overall shows that he functions fairly well.  

While the Veteran's irritability makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his long-term marriage to his supportive wife and his close relationships with his children and granddaughter.  The Veteran also reported meaningful leisure pursuits including caring for his home, reading, attending church regularly, and attending his unit reunions events.  There is no evidence that the Veteran has significant decreases in work efficiency.  

The Veteran's severe startle response is obviously a relevant consideration in evaluating the extent of psychiatric disability, but it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  The Board finds it probative that despite his PTSD symptoms, he has been able to maintain his work relationships sufficiently to remain stable in his employment has a coal miner for 30 years and more recently in his current job as a school custodian, albeit with minor workplace accommodations.  Moreover, the evidence fails to demonstrate that his startle response has resulted in a sustained inability to function independently, appropriately, and effectively.

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  While the Veteran has indicated occasional passive suicidal feelings, no actual suicidal or homicidal ideations or intent have been indicated.  Such findings are consistent with the rating criteria required for a 50 percent evaluation, and do not approximate the criteria required for assignment of a 70 percent or higher evaluation.

The Board has also taken into account that the VA examiners who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 50 and 60.  

The majority of the scores are assessed at 55 and 60 which, according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), denote moderate symptoms (e.g., flat effect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  These GAF scores are consistent with the symptomatology noted and do not provide a basis for a higher rating for the Veteran's PTSD in excess of 50 percent.  

The Board also acknowledges that the Veteran has a single GAF score of 50, which represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While such a GAF score suggests a greater level of impairment than is contemplated by the current 50 percent rating, the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment.  Simply stated, when considered in light of the actual symptoms demonstrated, this GAF score and description of the Veteran's condition are inconsistent and it does not provide a basis for a higher rating for the Veteran's PTSD.  

Therefore, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 50 percent rating, and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected PTSD, but the required manifestations have not been shown in this case.  Moreover, the evidence does not establish that the Veteran's PTSD necessitates frequent periods of hospitalization and VA examinations are void of any findings of exceptional symptomatology beyond that contemplated by the schedule of ratings.  Although the Board has no reason to doubt that the Veteran's PTSD symptomatology adversely impacts his employability, this is specifically contemplated by the 50 percent schedular rating currently assigned.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board has also carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher rating for PTSD.  The current level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted at any time during the current appeal.  See Fenderson, supra.  

Lastly, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


